OFFICE   OF   THE      ATTORNEY            GENERAL   OF   TEXAS
                                               AUSTIN




Eotlor8blo &at            Ford,      Abinl8trotor
Tuam        Liquor     Control Bawd
hMt1a            1, fexw
DonrAlrt




                                                       la i oat        in Fe&-l Dis-
                                                     wlsuro no nw ualnlthtllntrr-
                                                               i~tnt;ioa      and
                                                trrgits return
                                                   torant
                                                                  for dollvary to
                                                ot Qourt   .ordaradSt8 roturn  to
                            Surthm lntorhronoo with tho
ahlpmottt, on4 lta artion na offlrwd bl tb Ciroult Court.
          lt. al. ve'.Yollw Cnb Trattslt
Jo h wa a ,                              co., 48 ?d. !hpp.
5941 afflrwd $7 ?od. (w) 274.
                     on lluoa lJ, 1944, the 8ttpraocourt             of tra~-unlt-
ld      states  wol&.tha wtlott                     of tb Dldrlat Oourt. Tint
oourt        Uld Ottoisrue was,                 *bid    tm~parwi0n         0r   tb   liquora
Honorable But                    Ford, pg. 2


through Oklmhoa *10lete tint  state’s lar so as to justify
their 8018ure?” Joluuor~ v. Yollov Qb Tmnslt Co., 88 LAW
M.     553.
                   Its anawu to this qwstlon turmd upon s oondl-
tion t&t           4-s not oxlst uadsr the fsx88 au. Tl%aOkUhoa
stmtuto,          to        uw
                             axpresslon, proTldw t&t
                                  tha   sorvt’s         %o
puritto            trvnsport liquor lute OkUhom
                                          ornbo obU1n.d
at all 8xaopt for solentLfl0,mahsnlosl,'madlolml, lndum-
trldor M ommonw1 gurpos~8: 8ta.d         la nuothu   n7, thm
prohibltlen~~lnstths Uportatlon af liquor far boruw&s
pays     lnto ths turltorla?   llmlts a? that state 18 sb-
            .

          Nnoo gOk14hom oedodto the unitod8tatos    la1glJ
uluts~u  lutbtmlt~ it lv.r oould into wuolmd   ln tJn Ilosan-
ation," it feUwe$ es a mttor OS Uv “that ths m-1
powor to goworn tho lort Sill lw   1s vootod b the Ibrlted
8tmtw, not ln oklnhau.’ coamquentl~, tha oourt fouad
that there us M justillo8tfm for the soltum.

          The oihu lssw, deolmrkd the aourt, was, mshould
tho Dlstrlot Court lsvo &mLod the urrlsr cqtitable rollor
beuuu OS the 'uwlua hmnum' aootrlM,     0TrnU though the
S~SW~   0f th8 uqu0r8 b7 w   0fri0m8   WI u.hg~iv
                       It    resolved the lssuo with this la-r
                 '1l the ourlugs dalitor7 0r than liquors
           ontb    mrtZlll1 Rosuv8tloaToulQ rlotto~
           ioduO1 lav fodmla~ooles        axlst vhlahuo
           W&W      .lth rosponsibtlltks to inmtltuto lppro-
           pint8      oao8eIla&sqplnstthoocur1u !a fodom1
           trlbuas E.    In suoh pmaotilngs ths prtlaswul4
           ba the uNt*4 Stmtrs and the amrrlor, nn6 tha la-
           8~0    oi        ek8ti0a         0r    f0a0w   hf8   ~0~ld   b0   dmot-
           17, md not o6llatanll7, prmwlrted. The aoapll-
           utod r8w8i qusstioms inrolwe     oouaunhg
           rsrlous fodurrl statutes 2x43wli ss Army rulas
           rod regulations, oould bo snsror~aupon an ada-
           qumto pr~sontatloa of sll fwtors lssontl4lto l -
           right rpd just&tormlmtlon.
                "Au& rlrrllml7, if the soreral hundred w
           Ofilaars who amlud rod pld for thwo    llquom
    have acted aontrrry to United Statea SUtutes,
    Amy Regulstlons,op Ordors of the Port Cmnd-
    &at, it f.anot to bo doubted that the Any or mm8
    other United States agemy 1s a8pblo of dotormin-
    iagd~~taourn     Wllbs   pursued. And it orndo
    so 8t suah tlw   rud maa as ~111 lmst k mq mr l8-
    srat~l mIlltar tralaiag at Port Sill. If the
    uait;a Btatos shod.4 prooood in tha mttor, tbm
    Army ofriafai8 would ba hamr6 beson th8y rould
     be stlgamtiredas lsv bmakers aad subjoatod         as
     suah to AMJ dlsalpliu. . .."
          Now, 01th      the    oplntoo of the 8upr.w court la siml,
you et0   tha fo&lorla& Teas        8tmtut.8~
         “Sub-seotioas (16) rod (18), Soatfoa 17,
    Article I* of the ?ens Liquor control Aat pro-
    r1Qo mm rollovsr
          "'(us). It mmll k UnuTful for a67 UrrlU
   ' to import iato this *tit0 and dollvoraa liquor
     to ma yp o r so not
                      o lwh o r ir otod aport  th emme,
     u to trwsprt        mad &liver llqoor to my parson
     in & dry mromla this Stat., unless .tho w   bm
     for 0 lmvful pwposm 08 prwl4ed la this 4at. I
           "*(18). It shaU be unlhvtal for U&Jper8oa
     to laport or to truuport       Into this stat*   n-a
     my plaae ootslde the stat* w         llquo?, la 8xUess.
     of one (1) quart, la aoatairurs to rhicb bsvm not
     bwn rrilxod popu         stata tu staqs,     aomigawd
     to, latwdmd   for ilellvw to, or bdng tmmmport-
     od to any permao or place loaeted rlthln ths stitb
     boun&rlos, udoss thm umo shall bs sowigaod to
     the holder of 8 4ibelsrl~rs~ Permit athorlslng
     the 881~ oi suoh liquor sad 8t his plaoe OS bwl-
     11488.'~
           YOU rrk   w     to   rule on the tollorlng queotlonm:
          ll. x8 it 8 rlolaloa of the imss Liquor
     OontirolAat for l Comoa ourlu to t&uuport
     liquor, am 4dlned by TOIIS hv, to ma rrq amp,
     p08t or ro8ervatlon 8ltusted la l dry lr* la
Bonomblo     Eut   Ford,   pm   4



       Yens when ruah liquor is coaalgned to an indi-
       ridusl, either lotlng alone or for a aollactlve
       grope of lndlvld~ls, vho my have previously or-
       ~ar~~~sellrery     of 8uah liquor on oc vlthla

            %    Yould tbrr* bo any Qlstlaatlonas to the
       $4@   qwstion lnvo~vlng 8wh ?Mdorsl.lroeauplod
       UYS   rhothr or not pollae jurlsdlctlonhad bna
       os&d p7 thm Stata of Tons to the United States
       Owunnnt?~
        fk distlnctlon betrooa the dklrbwMdf~8
       s obvious. It 18 tbs d%stlaatloa botwoa lbroluts
ltmtuts4
~ltlonxm      the oaa had rod rrsoambls rogulstloa oa the
       Oklahcm attempted to prseatpta rldd ovu vhloh it
had ai urisdlatlonin t& first lastme*.      md its statute
boon a orsd the literal manlag OS its term,   fsdelrl and
Fll&y   rogulatloa611the wma subjeat would &nra boon pm-
      . It us this rlw thbt denied the lxartloaof stat*
9-u.
         Tex88, on the other hand, does not pmhlblt but
regulmtw thm lmportatloaOS liquor far hoverago pmpossm.
Esd 8 slt~tloa like that      la Oklahom arlson under Tons l&v
the liquor Sought by the Arm Ofllaezw cmi.ldhava been ob-
Ulaed    laa   lavfulu7    lathls state. !nm lndlrldMls, for
omm4a.m).oould hato purahm8ed the same la 8 rot mroa aad
urrisd     it to tha rrsorvatloa.   If it8 malo h&d boon lo@1
on a rillt4x7 rrsuvmtlora, those authorized to roll the sama
thnolraould h*e ‘puroimsed the liquor from uholsulsrs in
tN&   ltmte 8ad MC ~.lc   &wfully trmasported     to swh roseva-
&ion fytbst.ppr9olae. rrhsnls aoaood to l&or this polat
aorwuUitasrvearygoodpur9ose                to d&all the tarlow
prorisl~ cb the Texas Liquor Control Aat mklng llquar
rrrllhbleSW buusge purp~nm          to persoas la thi8   Utah.
Tha fsots am tbt thore qullflod under the law to drink
 it aaa gmt it. The quastloa 18 fully dlsawsad anA expkinad
 ln our opiaion lo. O-4438, herwith lnalo8ed.
          dlnae uo bvo aonaluded that the hx8.r rogulator~
lau is l raasouabla ona and is not 8UbJaat to the orltlalsu
lerelladat the 0-w       Aat by tha Supram Court of the
Wted   8tatas, it lo our oplnloa that per8ocm on mllltwy
Bonoreblo Bert Ford, Pge 5


rosarmtlon8 ln thlo State  must h governed by ltr terms.
Yo rulr, thuofora, that lt 18 not pemlmslbls for & aom-
moo urrlar   to trrwprxt llquar to aa rrmy armp or re8orvs-
tloa *Ihasted La a dr7 lw   0II the o r dullthu of bn La-
dlrldukl, whather latlng for himself or far others. We
think suah 6 WasporWtloa    would ba tmlmful rqprdleas
of whothor Tu8s has aoded jurladlatlonof the Irlltey
ln8   t0   tb   urrit.6   iltite8.


          UN& TO think thososanvorsto    7ow goaeFslque~-
tionm we eorreat. it nr bo that prt1aul.w f&et sltu-
tloam oould rrlso uhro man aoafllot ktvwa faderal or
milltar reguhtlonr mad sWt0 l8r voul4 ulst.     In suah
event the mmttu  will ba aousldued la tiw light of the
prtlauhr feats.
                                         Vu7 truly fours
                                     A-~LOFrlMb



                                                  Elbart Eoopu
                                                      A8818Wa.t

Enalosure




                                                           ,~~"kP!'W'EU
                                                                     \